Citation Nr: 0200702	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  98-14 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas


THE ISSUES

1.  Whether an evaluation higher than 40 percent is warranted 
for degenerative disc disease at the L5-S1 level from August 
8, 1997, to June 17, 1998.

2.  Whether an evaluation higher than 10 percent is warranted 
for degenerative disc disease at the L5-S1 level from 
September 1, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1993 to 
May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 RO rating decision that 
awarded service connection for degenerative disc disease at 
the L5-S1 level.  The veteran was assigned a 40 percent 
disability rating from August 8, 1997, to June 17, 1998, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  A 100 
percent disability rating was assigned from June 18, 1998, to 
August 31, 1998, based on the veteran's June 1998 right L5-S1 
diskectomy and need for convalescence.  38 C.F.R. § 4.30.  
The RO decreased the evaluation for the veteran's 
degenerative disc disease to 10 percent effective September 
1, 1998.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award, such 
as the veteran's, does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issues on appeal as claims for higher evaluations of original 
awards.  (As noted above, the rating for the service-
connected degenerative disc disease was decreased during the 
pendency of this appeal, which resulted in a "staged" 
rating, 40 percent from August 8, 1997, 100 percent from June 
18, 1998, and 10 percent from September 1, 1998.  Fenderson, 
supra.  Therefore, consideration of the veteran's 
degenerative disc disease claim must now include 
consideration of whether an evaluation higher than 40 percent 
is warranted from August 8, 1997, to June 17, 1998, and 
whether an evaluation higher than 10 percent is warranted 
from September 1, 1998.  Id.)


REMAND

In this case, the Board finds that further evidentiary 
development is required for several reasons.  First of all, a 
VA examination is necessary because the medical evidence of 
record is inadequate to determine whether a rating in excess 
of 10 percent is warranted for the period beginning in 
September 1998.  The veteran contends that he currently 
experiences continuous muscle spasms and has no ankle jerk, 
which warrants a higher evaluation than the presently 
assigned 10 percent rating under Diagnostic Code 5293.  
Although the record includes VA treatment records relative to 
the veteran's degenerative disc disease, the claims file 
contains no medical evidence dated after July 1998, nor does 
it appear that the veteran was afforded a VA examination.  
Moreover, the record refers to a post-operative follow-up 
visit scheduled for September 1998, but this treatment record 
is not associated with the claims file.  This record needs to 
be obtained.  As such, there is no medical evidence of record 
upon which the Board may rely in evaluating the effects of 
the surgery and whether the disability now warrants a rating 
in excess of 10 percent.  Therefore, to properly evaluate the 
veteran's current degenerative disc disease, the Board is of 
the opinion that an examination of the veteran is necessary.  

Secondly, there is a need to obtain additional treatment 
records.  The veteran wrote in a May 1998 statement that he 
had received treatment for his back at three different VA 
medical centers:  Kansas City, Topeka, and Leavenworth.  
While the record includes VA treatment records from the 
medical centers in Kansas City and Topeka, the record does 
not appear to include treatment records from the Leavenworth 
VA Medical Center (VAMC).  Additionally, the record includes 
VA medical summaries that refer to treatment records not 
associated with the claims file, specifically, radiology 
reports dated from May 1998 through June 1998 and a pre-
operative examination report dated in June 1998.  
Furthermore, the Board notes that while the record includes 
automated treatment notes dated in May 1998, there is a 
notation on the treatment notes that manually prepared notes 
exist as well.  However, these notes are not associated with 
the claims file.  Therefore, the Board is of the opinion that 
these VA treatment records should be associated with the 
claims file because they may be pertinent in determining 
whether a disability rating in excess of 40 percent is 
warranted from August 1997 to June 1998.  

As for VA's obligation to secure the aforementioned records, 
it should be pointed out that VA adjudicators are charged 
with constructive notice of documents generated by VA whether 
in the claims file or not.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  In this regard, the Board notes that, because of 
the need to ensure that all potentially relevant VA records 
are made part of the claims file, a remand is required.  See 
Bell, supra.  

Development such as that sought by this remand is consistent 
with the mandate of the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superceded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is now applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  In 
re-adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied. 

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
his service-connected degenerative disc 
disease that has not already been made 
part of the record.  The RO should ensure 
that all pertinent records of private or 
VA treatment are procured for review, 
including VA treatment records identified 
in the veteran's May 1998 statement and 
in the VA medical summaries.  The records 
should be associated with the claims 
file.  

3.  After completion of these actions, 
the veteran should be afforded an 
examination of his low back to assess the 
severity of his service-connected 
degenerative disc disease.  The claims 
folder and a copy of this remand should 
be made available to and reviewed by the 
examiner prior to the examination.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner should make all findings 
necessary to determine the current 
severity of the veteran's service-
connected disability.  The examiner 
should provide findings applicable to the 
pertinent rating criteria (including a 
discussion of the frequency of symptoms 
compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).  
The examiner should conduct range of 
motion studies on the low back.   The 
examiner should first record the range of 
motion observed on clinical evaluation, 
in terms of degrees.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
motion at which such pain begins.  Then, 
after reviewing the veteran's complaints 
and medical history, the examiner should 
render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the veteran experiences 
functional impairments such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc., and should equate such problems to 
disability as contemplated by Diagnostic 
Code 5293.  In other words, functional 
losses due to pain, etc. may result in 
disability tantamount to that 
contemplated by the criteria for a higher 
rating under Diagnostic Code 5293.  If 
so, the examiner should so state.  

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.  

5.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  Consideration should 
also be given to all applicable 
diagnostic codes, and whether "staged" 
ratings are warranted beyond those 
already established by the RO.  
Fenderson, 12 Vet. App. at 119.  If any 
benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
receives further notice.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

